Citation Nr: 1340948	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for joint and muscle pain as due to a qualifying chronic disability.

3.  Entitlement to service connection for actinic keratoses and solar keratoses as due to a qualifying chronic disability.

4.  Entitlement to service connection for asymptomatic skin cancer of the left ear and right upper arm as due to a qualifying chronic disability.

5.  Entitlement to service connection for tinea pedis and erythma annulae (claimed as rash) as due to a qualifying chronic disability.

6.  Entitlement to service connection for obstructive sleep apnea with associated fatigue, muscle aches, pain, and insomnia, as due to a qualifying chronic disability.

7.  Entitlement to an increased rating (evaluation) in excess of 10 percent for service-connected degenerative joint disease and chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1965 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the March 2011 substantive appeal, the Veteran indicated that that he wanted to have a Board hearing in Washington, DC.  A November 2013 correspondence from the representative clarifies that the request is for a Board videoconference hearing.  A Board videoconference hearing has not been scheduled.  As such, the Board finds that a Board videoconference hearing should be scheduled to address the issues on appeal.  Because Board videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issues as listed on the title page of this Remand.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


